I concur with Judge Gorman's analysis, but am troubled both by the trial judge's apparent lack of understanding of the discovery issue and by the position in which the defense was placed as a result of the discovery violation in this case. Because the trial judge failed to order the evidence produced, we are unable to determine if it would have been helpful to the defense. If the tape were indeed inaudible, there is no problem. But if the tape could be heard, either with or without technological enhancement, we would know whether it would have benefited (or harmed) the defense case. It would have been much better for the trial judge to order production of the tape (and of course much better if the prosecution had produced it in the first place). But, on the state of this record, I concur that reversal is not proper.